UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4919


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EARL ROSS, a/k/a Slim, a/k/a Bandana,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00401-BR-1)


Submitted:   July 29, 2014                    Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua B. Howard, GAMMON, HOWARD & ZESZOTARSKI, PLLC, Raleigh,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Earl Ross pled guilty without a plea agreement

to    conspiracy        to   distribute          and    possess         with       intent   to

distribute heroin, 21 U.S.C. § 846 (2012), and three counts of

distribution     of     heroin,    21   U.S.C.          §    841   (2012).          Ross    was

designated a career offender and, at sentencing, the district

court    rejected        Ross’    request         for       a    seven-month         downward

variance.     Ross was sentenced at the low end of his advisory

Guidelines range to 151 months’ imprisonment.                               On appeal, Ross

challenges     the      substantive      reasonableness                of    his    sentence,

contending that it is greater than necessary to accomplish the

goals of 18 U.S.C. § 3553(a) (2012) and that the district court

erred in denying his request for a downward variance.                                 Finding

no reversible error, we affirm.

            We review Ross’ sentence for reasonableness, applying

a “deferential abuse-of-discretion standard.”                               Gall v. United

States, 552 U.S. 38, 51 (2007).                   When reviewing a sentence for

substantive      reasonableness,        we       examine         the    totality      of    the

circumstances      and,      if   the   sentence            is   within      the    properly-

calculated Guidelines range, apply a presumption on appeal that

the   sentence     is    substantively       reasonable.               United      States    v.

Mendoza–Mendoza, 597 F.3d 212, 216–17 (4th Cir. 2010).                                 Such a

presumption is rebutted only if the defendant shows “that the

sentence is unreasonable when measured against the § 3553(a)

                                             2
factors.”         United States v. Montes–Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

             We    conclude        that    Ross      has     failed        to    overcome      the

appellate presumption of reasonableness afforded his sentence.

In arguing for a downward variance, defense counsel identified

several mitigating factors that he contended justified a reduced

sentence,     including      Ross’        disadvantaged           childhood,         young    age,

and   long        standing        drug     addiction.               The        district      court

acknowledged these considerations as well as the fact that Ross’

family home had been destroyed twice by fire and that a family

member had influenced Ross to take part in a criminal lifestyle.

The district court, however, reasonably concluded, in light of

Ross’ gang activity and violent crimes, that a sentence at the

bottom   of        the   Guidelines          range         satisfied           the    need     for

deterrence,       just   punishment,         and      rehabilitation.                See     United

States   v.       Jeffery,        631     F.3d       669,        679      (4th       Cir.     2011)

(“[D]istrict        courts        have     extremely             broad        discretion      when

determining       the    weight      to    be       given    each        of    the    §     3553(a)

factors.”).

             Given the presumption of reasonableness that attaches

to a within-Guidelines sentence, we find no abuse of discretion

in the district court’s decision not to vary downward and to

impose   a    sentence       at    the    low       end     of    the     Guidelines        range.

Accordingly,        we   affirm      the    district             court’s       judgment.        We

                                                3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                      4